Case 1:19-cr-10080-NMG Document 862-24 Filed 02/20/20 Page 1 of 3




         EXHIBIT
           “23”
       Case 1:19-cr-10080-NMG Document 862-24 Filed 02/20/20 Page 2 of 3



November 27, 2019

Dear Judge Gorton,

Michelle Janavs is one of the most unselfish people I have ever met. Her attitude towards others
is something that should be strived for by all of us. I have experienced her kindness first hand, she
not only changed my life but my whole family’s. She has given us the opportunity to experience
things that most people can only dream of.

My mom was Mrs. Janavs housekeeper for many years. She would work every day just like any
parent does to support their family. Since both of my parents would be working after school hours
I would walk home from my elementary school. I usually always had a friend to walk home with,
except one day I had to walk on my own. That day a couple of guys from the high school down
the street stopped me and began to bully me. They blocked the path where I was walking, shoved
me and demanded me give them money. I was only in 4th grade going up against kids twice my
size. Eventually they let me go and I ran home from there. I told my mom what had happened and
she wanted to quit working for the Janavs family because she was too far home; but Mrs. Janavs
refused the resignation and instead told my mom that I can attend the private school that her
children go to. No strings attached, she would pay for my school and my mom could keep working
for her.

Kline elementary school cannot be compared to any Anaheim public school. I went from a
classroom of 32 kids to about 10. The teachers were more one on one and would go more in depth
in their lectures. My desk had a computer on it and all of the work was done on the computer. I
was taught how to use Microsoft word, excel, PowerPoint and even how to create a website. Not
just learn the basics of each program but very detailed and advanced methods of using them. Some
subjects were taught at a college level for example English and math. A complete 180 degrees
from the public school I had just attended. Thanks to Mrs. Janavs to this day I feel like I have
learned more at Kline than I have at the public schools I attended thereafter.

Michelle Janavs treated me like I was a son of her own. She gave me the opportunity of going on
vacation with her to places I probably won’t get to experience again. Flying to Hawaii and
swimming with dolphins to fishing in Puerta Vallarta, Mexico. Swimming and jet skiing in Lake
Mead, all at no cost. She introduced me to hockey by taking me to see the Anaheim Ducks play.
She even paid for skating lessons and so that I could play on a hockey team with her son and at
the time my best friend               . Every Christmas she would buy me a gift so that I wouldn’t
be left out while her children had boxes of presents. I was living every kids dream and I will never
forget it.

Michelle Janavs is selfless. She did not have to do anything for me or my parents but she wanted
to. She never got anything out of this other than personal pleasure. This is what separates her from
everyone else. She is truly one of the kindest people I’ve met and just like she treated me like one
of her own, I looked at her like a mother. She showed me nothing but love through all those years.
She motivates me to one day be as successful as they are so that I can give back to others as well.
Out of all the things I mentioned, what has impacted my life the most was the private school I was
Case 1:19-cr-10080-NMG Document 862-24 Filed 02/20/20 Page 3 of 3
